DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 15-16, 20, 22, 25, 28-32, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200255267A1 (Wong) in view of US20130314694A1 (Tchoryk).
1. Wong discloses A crane device (Fig. 3: crane; ¶90) comprising:
a crane body (Fig. 3: crane 10 body; ¶88); and
a fluid velocity measurement device (¶90-92) 
while Wong does not explicitly disclose, Wong in view of Tchoryk teaches
fluid velocity measurement device comprising a plurality of beam sources arranged such that beams from the beam sources intersect at a measurement point (Tchoryk ¶188-191 e.g. “a plurality of different beams of light 28′, 28″, 28′″ in different directions from different LIDAR systems 24.1, 24.2, 24.3 directed through a common measurement volume 52… that each intersect one another within the common measurement volume 52 so as to receive scattered light 30 therefrom, and thereby collectively provide for generating three different corresponding measures of wind speed”).

2. Wong in view of Tchoryk teaches A crane device according to claim 1, wherein the measurement device is adapted to measure one or more velocities from within a fluid field approaching the crane body (Wong ¶88-92); 
while Wong does not explicitly disclose, Wong in view of Tchoryk teaches and/or to measure a parameter derived from the one or more measured velocities; and optionally to activate an alarm when the parameter is greater than a predetermined threshold (¶216-217).
It would have been obvious to one of ordinary skill in the art to modify Wong to use the multiple measurements of wind speed as taught by Tchoryk because doing so may increase the accuracy of the measurement and further to modify the alarm system 130 (describe in ¶84-86 of Wong) to include alerting with respect to high wind speed because doing so would increase the safety of the crane operation.
3. (canceled)
4. Wong in view of Tchoryk teaches A crane device according to claim 2, wherein the parameter comprises a vertical wind shear defined as the difference between the velocity of the fluid at a first height and a second height (Tchoryk ¶201, 213-215, 226); and/or a load calculated from the one or more measured velocity (Tchoryk ¶193, 228, 235, 622).
It would have been obvious to one of ordinary skill in the art to modify Wong to use the multiple measurements of wind speed and to determine wind shear or turbulance as taught by Tchoryk because doing so may increase the accuracy of the measurement.

It would have been obvious to one of ordinary skill in the art to modify Wong to include the threshold for the wind velocity determination because by selecting a threshold for high wind speeds that may cause more damage to a structure, because doing so may reduce or limit the harm that high velocity wind and turbulence may cause.
6. Wong in view of Tchoryk teaches A crane device according to claim 5, wherein the control system is adapted to provide warnings and/or alarms or initiate automatic safety measures, operational shutdown or operational curtailment; or to vary parameters in order to increase efficiency, reduce loads, increase production or optimise operation (Tchoryk ¶198, 227 e.g. “provide for warning if turbulence—for example, as a from an approaching boundary layer interface 58—exceeds or is expected to exceed acceptable associated turbine-dependent threshold levels for the wind turbines”).
It would have been obvious to one of ordinary skill in the art to modify Wong to use the multiple measurements of wind speed as taught by Tchoryk because doing so may increase the accuracy of the measurement and further to modify the alarm system 130 (describe in ¶84-86 of Wong) to include warning with respect to high wind speed because doing so would increase the safety of the crane operation.
7. (canceled)

It would have been obvious to one of ordinary skill in the art to modify Wong to use the multiple measurements of wind speed at multiple locations as taught by Tchoryk because doing so may increase the accuracy of the measurement.
16. Wong in view of Tchoryk teaches A crane device according to claim 1, wherein the beam sources comprise LIDAR beam sources, RADAR beam sources, SODAR beam sources, or SONAR beam sources (Tchoryk ¶188-191).
It would have been obvious to one of ordinary skill in the art to modify Wong to use lidar for measurements of wind as taught by Tchoryk because doing so may increase the accuracy of the measurement and detection.
17. (canceled)
18. (canceled)
19. (canceled)
20. Wong in view of Tchoryk teaches A crane device according to claim 1, wherein the measurement device utilises the Doppler effect or frequency shift to resolve the radial velocity of scattering particles or substance within the fluid (Tchoryk ¶183).
It would have been obvious to one of ordinary skill in the art to modify Wong to use lidar including utilizing doppler shift for measurements of wind and velocity as taught by Tchoryk because doing so may increase the accuracy of the measurement and detection.

22. Wong in view of Tchoryk teaches A crane device according to claim 20, wherein the radial velocities measured by two or more beams are combined in order to give a two dimensional flow velocity; the radial velocities measured by three or more beams are combined in order to give a three dimensional flow velocity; or the radial velocities measured by N or more beams are combined in order to give an N-dimensional flow velocity, where N is greater than three (Tchoryk Fig. 4: note multiple cameras measuring multiple velocities; ¶188-190).
It would have been obvious to one of ordinary skill in the art to modify Wong to use lidar devices to measure multiple wind velocity values as taught by Tchoryk because doing so may increase the accuracy of the measurement and detection.
23. (canceled)
24. (canceled)
25. Wong in view of Tchoryk teaches A crane device according to claim 1, wherein acceleration or other time derivative measurements of successive velocity measurements are obtained (Tchoryk Figs. 32, 33; ¶341-342, 347-348).
It would have been obvious to one of ordinary skill in the art to modify Wong to use lidar devices to measure multiple wind velocity values and utilize their derivatives as taught by Tchoryk because doing so may increase the accuracy and comprehensive analysis in the measurement and detection.
26. (canceled)
27. (canceled)

It would have been obvious to one of ordinary skill in the art to modify Wong to use a beam scanner lidar devices to measure wind velocity as taught by Tchoryk because doing so may increase the accuracy and flexibility in the measurement and detection.
29. Wong in view of Tchoryk teaches A crane device according to claim 1, wherein a plurality of intersecting beam measurements are made at different points in space and/or time (Tchoryk Fig. 2, 4, 6a: note the areas 52 ¶184, 190-191, 226, 240-241).
It would have been obvious to one of ordinary skill in the art to modify Wong to use the multiple measurements of wind speed at multiple locations as taught by Tchoryk because doing so may increase the accuracy of the measurement.
30. Wong in view of Tchoryk teaches A crane device according to claim 29, wherein the plurality of measurements are combined into a map illustrating the variation of the three-dimensional fluid velocity field, wherein such map may be a visual depiction or a numeric set or both (Tchoryk ¶224, 226-232 e.g. “in addition to the individual map, model or database 62 local to a particular wind turbine 14, atmospheric data from the entire wind farm 12 can be compiled and a detailed large scale three dimensional wind power density, wind velocity, turbulence, density, molecular to aerosol scattering ratio and temperature maps can be generated” it is noted that the depth map or point cloud created by lidar devices necessarily include three dimensional data).

31. Wong in view of Tchoryk teaches A crane device according to claim 1, wherein measurement data is employed to identify incoming extreme wind gusts, sudden changing wind, turbulence, whirlpools, eddies, updraft or downdraft (Tchoryk ¶227).
It would have been obvious to one of ordinary skill in the art to modify Wong to use the measurements of wind and turbulence using lidar measurement as taught by Tchoryk because doing so may increase the accuracy of the measurement.
32. Wong discloses A method of operating a crane device having a crane body (Fig. 3: crane 10 body; ¶88-90), the method comprising:
providing a measurement device at the crane body (¶90-92), 
…
measuring a fluid velocity using the measurement device (¶90-92 e.g. wind measurement)
while Wong does not explicitly disclose, Wong in view of Tchoryk teaches
the measurement device comprising a plurality of beam sources arranged such that beams from the beam sources intersect at a measurement point (Tchoryk Fig. 4; ¶188-191 e.g. “a plurality of different beams of light 28′, 28″, 28′″ in different directions from different LIDAR systems 24.1, 24.2, 24.3 directed through a common measurement volume 52… that each intersect one another within the common measurement volume 52 so as to receive scattered light 30 therefrom, and thereby collectively provide for generating three different corresponding measures of wind speed”).

33. (canceled)
34. (canceled)
35. Wong in view of Tchoryk teaches A non-transitory computer program providing a crane device control system which is arranged to receive readings from a plurality of beam sources arranged such that beams from the beam sources intersect at a measurement point; and to measure a fluid velocity based on the received readings (Tchoryk Fig. 4; ¶188-191).
It would have been obvious to one of ordinary skill in the art to modify Wong to use the multiple measurements of wind speed as taught by Tchoryk because doing so may increase the accuracy of the measurement.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200255267A1 (Wong) in view of US20130314694A1 (Tchoryk) further in view of US20130186450A1 (Smith).
8. While not explicitly disclosing, Wong in view of Tchoryk further in view of Smith teaches A crane device according to claim 5, wherein the control system comprises an autonomous manoeuvring device, and wherein the autonomous manoeuvring device is activated when the measured velocity or a parameter derived from the measured velocity is greater than a predetermined threshold (Smith ¶53 e.g. “arms 104 may be automatically retracted into container 102 and response to a wind speed and/or wind direction exceeding a predetermined threshold”).
It would have been obvious to one of ordinary skill in the art to modify Wong to have the crane’s mechanical arms to be maneuvered for example by automatically retracting if the wind 
9. While not explicitly disclosing, Wong in view of Tchoryk further in view of Smith teaches A crane device according to claim 8, including a retractable and/or rotatable crane arm, and wherein the autonomous manoeuvring device is adapted to retract and/or rotate the crane arm when the measured velocity or a parameter derived from the measured velocity is greater than a predetermined threshold; and/or to adjust one or both of the position and orientation of the crane body when the measured velocity or a parameter derived from the measured velocity is greater than a predetermined threshold (Smith ¶53 e.g. “arms 104 may be automatically retracted into container 102 and response to a wind speed and/or wind direction exceeding a predetermined threshold”).
It would have been obvious to one of ordinary skill in the art to modify Wong to have the crane’s mechanical arms to be maneuvered for example by automatically retracting if the wind speed is above a threshold as for example taught by Smith, because doing so may provide more safety in high wind speeds.
10. (canceled)
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20200255267A1 (Wong) in view of US20130314694A1 (Tchoryk) further in view of US20130186450A1 (Smith) further in view of US4508232A (Lampson).
11. While not explicitly disclosing, Wong in view of Tchoryk further in view of Smith further in view of Lampson teaches A crane device according to claim 8, wherein the autonomous manoeuvring device is adapted to raise or lower a carried load when the measured velocity or a parameter derived from the measured velocity is greater than a predetermined 
It would have been obvious to one of ordinary skill in the art to modify Tchoryk further in view of Smith to lower the boom and the load of the crane when the wind is above a threshold because doing so would increase the safety.
12. While not explicitly disclosing, Wong in view of Tchoryk further in view of Smith further in view of Lampson teaches A crane device according to claim 8, including a locking device adapted to lock a component of the crane device relative to the crane body, and wherein the autonomous manoeuvring device is adapted to activate the locking device when the measured velocity or a parameter derived from the measured velocity is greater than a predetermined threshold (Lampson Abstract, col 6 lns 12-19, col 6 ln 62 – col 7 ln 25, note the windlock).
It would have been obvious to one of ordinary skill in the art to modify Tchoryk further in view of Smith to lock the boom of the crane, such as by using a windlock, when the wind is above a threshold because doing so would increase the safety.
13. (canceled)
14. (canceled)

Conclusion
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645